       Case 7:16-cv-01176-LSC Document 64 Filed 03/19/19 Page 1 of 1                FILED
                                                                           2019 Mar-19 AM 09:52
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION


SHARON STANDIFER,          )
individually and d/b/a     )
SUPERIOR OFFICE SOLUTIONS, )
                           )
       Plaintiff,          )                       7:16-cv-01176-LSC
                           )
vs.                        )
                           )
BEST BUY STORES, L.P.,     )
                           )
       Defendant.          )

                                      ORDER

      The parties have informed the Court that a settlement has been

reached in this matter. Accordingly, this action is DISMISSED WITH

PREJUDICE. Any party may, for good cause shown, reopen this action

within thirty (30) days from the date of this Order. Costs are taxed as paid.

      DONE and ORDERED on March 19, 2019.



                                        _____________________________
                                                L. Scott Coogler
                                           United States District Judge
                                                                          194800




                                     Page 1 of 1
